Citation Nr: 9919890	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition 
(hypertension and congestive heart failure).

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


INTRODUCTION

The appellant served on active duty in the United States Army 
from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in March 
1996.


FINDINGS OF FACT

1.  The evidence reflects that the appellant had active 
service in the Republic of Vietnam during the Vietnam era.

2.  The appellant has presented no competent medical evidence 
showing the presence of hypertension or congestive heart 
failure during his period of active military service or 
within one year following his discharge therefrom, or showing 
a nexus between treatment and diagnosis of either condition 
provided in the post service period and any incident or event 
of his military service.

3.  There is no competent medical evidence linking any 
currently diagnosed medical condition to exposure to Agent 
Orange, nor is there any medical evidence showing a nexus 
between treatment and diagnosis of any skin condition 
provided in the post service period and any incident or event 
of his military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart condition, manifested by either hypertension or 
congestive heart failure, is not well grounded and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of service connection for residuals of exposure 
to herbicide agents used in Vietnam is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations Governing Well-Grounded Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the United States Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") concluded in Savage that chronicity could be shown 
by "either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period."  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

I.  Heart Condition (claimed as either hypertension or 
congestive heart failure)

As stated above, the record reflects that the appellant 
served on active duty from February 1966 to February 1969.  
His service medical records, including his separation 
physical examination of February 1969, do not contain any 
complaints, clinical findings or diagnoses for the claimed 
heart condition, to include disorder manifested by 
hypertension and/or congestive heart failure.  A chest x-ray 
taken in service was interpreted as normal.  Moreover, there 
in no indication that any of his service medical records were 
incomplete or considered lost.  Indeed, copies of his 
entrance and discharge physicals, clinic treatment records 
for unrelated conditions and his dental records show that 
blood pressure readings were taken only on his entrance and 
discharge physical examinations, and that no diagnosis of 
hypertension was rendered as a result on either examination.  
Medical records dating from the post service period reflect 
initial treatment and diagnoses of hypertension many years 
after service, specifically, beginning in about 1987, and he 
was recently diagnosed with Stage I or II hypertension on a 
VA examination in June 1998.  However, there is nothing in 
these records which relates this condition to his military 
service in 1966-69.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a heart condition, to include 
hypertension and congestive heart failure, well grounded.  
Caluza, 7 Vet. App. at 498.  Medical records dated in the 
1980s reflect that the appellant has a disability manifested 
by hypertension.  However, the service medical records do not 
corroborate his claim that he was treated for this condition 
or any other abnormality of the heart during service.  
Further, regarding the second element of a well-grounded 
claim, the Court has stated that showing either a chronic 
disease in service or continuity of symptomatology after 
service requires a medical opinion to connect a veteran's 
current complaints with an injury or disease sustained in 
service.  Savage, 10 Vet. App. at 497-98.  In this case, 
however, there is neither contemporaneous evidence of a 
chronic disability manifested by hypertension and/or 
congestive heart failure during service nor is there medical 
evidence showing continuity of related symptomatology after 
service.  As noted above, nothing was shown in service 
regarding these conditions and development efforts undertaken 
to support the appellant's claim of continuity of treatment 
after service produced negative results.

Finally, there is no competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's hypertension currently 
diagnosed and any event or incident of his Vietnam-era 
military service in 1966-69.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well-grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided, medical evidence already of record supports 
claim on the nexus question).

II.  Residuals of Agent Orange

Law and Regulations Pertaining to Agent Orange Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(e) (1998).  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) as amended by 61 
Fed.Reg., No. 217, 57,586-57,589 (Nov. 7, 1996).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under § 3.309(e) (1998) requires that such diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6) (ii) as amended by 61 Fed.Reg. No. 
217, 57,586-57,589.  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See National Academy of Sciences 
report, "Veterans and Agent Orange:  Update 1996," dated 
March 14, 1996.

Notwithstanding the foregoing, the Board notes that a 
veteran-claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Board finds that 
the holding in Combee is applicable to the facts in this 
case.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service department personnel records indicate that the 
appellant was stationed in the Republic of Vietnam from July 
1968 to February 1969.  His military occupational specialty 
during his Vietnam tour was as a heavy truck driver assigned 
to a motor pool company stationed at Long Binh Post.  Service 
medical records disclose that he was treated in June 1966 at 
Fort Ord, California, for a "cyst" on his lower lip.  The 
condition was noted to have been treated prior to service, 
with multiple recurrences after excision surgeries, but 
apparently, it recurred again in June 1966 while he was at 
Fort Ord.  No further treatment is shown for the cyst for the 
balance of the appellant's service and no pertinent 
abnormalities were reported or identified on the separation 
examination conducted in February 1969.  He was also treated 
in service for tenia pedis (in May 1968) and for otorrhea (in 
November 1968).  These conditions were treated routinely and, 
as with the cyst problem, no related abnormalities were 
reported or identified on the separation examination.

Medical records which post date service show no treatment for 
any of the above-cited conditions.  In connection with the 
adjudication of this claim, the appellant was examined for 
compensation purposes in July 1998.  On the basis of his 
reported complaints, clinical presentation, and the 
examiner's review of the claims file, including the service 
medical records, the appellant was diagnosed with severe 
photo damage with multiple actinic keratoses and squamous 
cell carcinomas over sun exposed areas; history of tinea 
pedis; and, history of urethritis, gonococcal and 
nongonococcal for history of cellulitis.  The examiner added 
that the lower lip lesion most likely represented an actinic 
keratosis.  Regarding the etiologies of these conditions 
relative to Agent Orange exposure and the appellant's 
military service, the examiner offered the following opinion:

None of the above conditions can 
reasonably be [attributed] to Agent 
Orange exposure, namely photo damage 
caused by excessive sun exposure in 
combination with a fair complexion.  
Other than the arrestive treatment by an 
outside dermatologist, this medical 
condition was not treated from 1966 to 
1969.  Tinea pedis is secondary to 
overgrowth fungal organisms in a moist 
warm environment, usually seen over the 
feet.  Urethritis is sexually transmitted 
and lastly cellulitis in this patient 
does not have a probably cause mentioned, 
however, it is usually due to a Staph or 
Strep [infection] in an area of trauma.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for 
residuals of exposure to herbicide agents used in Vietnam is 
not well grounded.  It is not shown by the objective evidence 
of record that the skin conditions he was treated for during 
service in 1966-69 resulted in a chronic disability as a skin 
disorder was not found on the separation examination of 
February 1969.  Thus, there is no medical evidence of record 
which shows that he had a chronic skin disease during 
service.  Further, there is no competent evidence showing 
continuity of symptomatology of any skin disorder treated 
during service related to the problems he currently 
experiences with his skin.  As mentioned above, the medical 
opinion obtained in connection with the June 1998 VA 
examination did not relate any current disorder to the 
appellant's military service, to include exposure to Agent 
Orange.  The Court has clearly stated that showing either a 
chronic disease in service or continuity of symptomatology 
after service requires a medical opinion to connect a 
veteran's current complaints with an injury or disease 
sustained in service.  Savage, 10 Vet. App. at 497-98.  In 
this case, there is neither contemporaneous evidence of 
chronic disabilities of the skin in service nor is there 
medical evidence showing continuity of related symptomatology 
after service.

Moreover, although it is likely that the appellant was 
exposed to herbicide agents during his Vietnam-era service, 
there is no objective evidence which competently shows that 
any of the skin disorders treated during service is among any 
of the presumptive Agent Orange diseases listed under 
38 C.F.R. § 3.309(e) or which shows that these conditions are 
a chloracne or other acneform disease consistent with 
exposure to Agent Orange.  No medical evidence of record 
affirmatively links any condition he currently has to 
presumed exposure to Agent Orange.  38 C.F.R. § 3.307(d); see 
supra Beausoleil, 8 Vet. App. at 464.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim well grounded.  Caluza, 7 Vet. App. 498 (1995).  The 
Board has considered the appellant's contentions and hearing 
testimony on appeal; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) (West 1991) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  His lay 
assertions simply will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a); see Grottveit 
at 92, Tirpak, at 610-11; and Murphy, 1 Vet. App. at 81.

III.  Additional Matters

Where the veteran has not met the burden of presenting a 
well-grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application if on notice that relevant 
evidence exists or may be obtainable.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. 69 (1995).  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996) (obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).

Nothing in the record suggests the existence of any relevant 
evidence that might render plausible the claims that are not 
currently well grounded.  Evidentiary development matters 
ordered by the Board's remand of March 1996 were completed to 
the extent possible, and, as a result, it does not appear 
that any additional records will be forthcoming from private 
sources or the Social Security Administration (SSA).  The 
appellant did not respond to the RO's request to provide an 
authorization for release of private medical records and no 
reply was received from SSA regarding any records held by 
that agency pertaining to the appellant.  It should be added 
that in any event, the appellant has not provided any indicia 
as to how any additional but unavailable records would 
pertain to the heart condition and Agent Orange claims.  
Hence, no further development action is deemed necessary at 
this time regarding the heart condition and Agent Orange 
claims.

Regarding the analysis of this case on the issues discussed 
above, the Board acknowledges that it decided the present 
appeal as to these claims on a different legal basis than the 
RO did.  When the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that with respect to the issue of service 
connection, the appellant did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The result is the same.


ORDER

The appellant having failed to submit well-grounded claims, 
entitlement to service connection for a heart condition 
(claimed as hypertension and/or congestive heart failure) and 
residuals of exposure to herbicide agents used in Vietnam is 
denied.


REMAND

Unfortunately, this case must again be remanded to the RO for 
full compliance with the Board's remand of March 1996 
pertaining to the PTSD claim.  By this remand, the Board 
ordered the RO to have the appellant examined for 
compensation purposes, specifically ordering that the 
examiner ". . . determine the true diagnoses of any 
currently manifested psychiatric disorders.  A multiaxial 
evaluation is requested.  For each psychiatric disorder 
currently diagnosed, the examiner should comment on the date 
of its first manifestation as shown by the evidence of 
record.  In this respect, the examiner should attempt to 
reconcile the multiple psychiatric diagnoses and/or 
assessments of record based on his/her review of all of the 
evidence of record, particularly with respect to the 
diagnosis of PTSD entered on the report of VA psychiatric 
examination completed in July 1993."  In addition, the Board 
ordered that the examiner to ". . . clarify whether the 
appellant's complaints of life-long nervousness and the 
"anxiety reaction with immature personality" condition 
diagnosed in service best represented a personality disorder, 
a psychoneurosis, a psychosis, or other broad diagnostic 
category."  Review of the VA psychiatric examination 
conducted in June 1998 does not reflect that these matters 
were addressed.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a) (West 1991), 
and as such, remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the Court vacated and remanded 
a Board's decision because it failed to ensure that the 
regional office achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).  As such, full compliance 
with the Board's remand of March 1996 must be accomplished by 
the RO before final appellate review by the Board.

In addition, the Board notes a recent change in the law 
concerning claims for service connection based on the 
submission of "new and material" evidence.  In the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this issue remains in 
appellate status, and requires further development, the RO 
should ensure upon readjudication that it consider whether 
new and material evidence has been submitted in accord with 
the holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Further, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997.  64 Fed. 
Reg. 32807 (June 18, 1999).  Upon readjudication of the 
appellant's claim for service connection for PTSD, the RO 
should ensure that the revised version of section 3.304(f) is 
considered.  Karnas, supra.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  This examination, if feasible, 
should be conducted by a psychiatrist who 
has not previously examined, evaluated or 
treated the appellant.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, as previously ordered by the 
Board, the examiner must (1) comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to the diagnosis of PTSD 
entered on the report of VA psychiatric 
examination completed in July 1993; and, 
(2) clarify whether the appellant's 
complaints of life-long nervousness and 
the "anxiety reaction with immature 
personality" condition diagnosed in 
service best represented a personality 
disorder, a psychoneurosis, a psychosis, 
or other broad diagnostic category.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  Upon completion of the above, the RO 
should readjudicate the claim.  The RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Hodge, Elkins, Winters, supra, regarding 
whether the claim should be reopened 
according to the specific criteria set 
forth under 38 C.F.R. § 3.156(a), and if 
so, whether it is well grounded.  
Further, the readjudication of this claim 
must be in accord with the revised 
version of 38 C.F.R. § 3.304(f), as 
amended effective from March 1997.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and provided the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

